Case 8:19-cv-02922-MSS-AEP Document 22 Filed 01/02/20 Page 1 of 2 PageID 198



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                                    )
 BRIAN RUBY, Individually, and on Behalf            )
 of All Others Similarly Situated,                  )
                                                    )     Case No.: 8:19-cv-02922-T-MSS-AEP
        Plaintiff,                                  )
                                                    )
 v.                                                 )
                                                    )
 UNITED SERVICES AUTOMOBILE                         )
 ASSOCIATION and CCC INFORMATION                    )
 SERVICES, INC.,                                    )
                                                    )
        Defendants.                                 )



                      NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

_____ IS                related to pending or closed civil or criminal case(s) previously filed in
                        this Court, or any other Federal or State court, or administrative agency as
                        indicated below:

                        ____________________________________________________________
                        ____________________________________________________________
                        ____________________________________________________________



___X__ IS NOT           related to any pending or closed civil or criminal case filed with this
                        Court, or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


Date: January 2, 2020                          Respectfully submitted,

                                               /s/ Jason R. Burt
Case 8:19-cv-02922-MSS-AEP Document 22 Filed 01/02/20 Page 2 of 2 PageID 199



                                   Marguerite M. Sullivan (pro hac vice)
                                   marguerite.sullivan@lw.com
                                   Jason R. Burt (pro hac vice)
                                   jason.burt@lw.com
                                   George C. Chipev (pro hac vice)
                                   george.chipev@lw.com
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, D.C. 20004-1304
                                   Telephone: (202) 637-2200
                                   Facsimile: (202) 637-2201

                                   Joseph H. Varner, III
                                   Florida Bar No. 394904
                                   HOLLAND & KNIGHT LLP
                                   P O Box 1288
                                   Tampa FL 33601-1288
                                   Telephone: 813-227-8500 / Fax: 813-229-0134
                                   joe.varner@hklaw.com
                                   Secondary: gloria.mcknight@hklaw.com

                                   Attorneys for CCC Information Services, Inc.




                                      2
